DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 10/22/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 2, 3 and 5-18 directed to species A, C and D non-elected without traverse.  Accordingly, claim 2, 3 and 5-18 been cancelled.
Allowable Subject Matter
3.	Claims 1, 4, 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 1, Hirobe was the closest prior art of record, Hirobe discloses a chargeable communication module is provided, which includes: a wireless power charging coil; a wireless communication coil being electrically isolated from the wireless power charging coil; and a magnetic body. The wireless power charging coil is disposed on a surface of the magnetic body. The wireless communication coil is arranged adjacent to and outside of the wireless power charging coil. At least a portion of the wireless communication coil is disposed on the surface of the magnetic body, however the prior art of record does not clearly discloses the 
a power transmission coil that transmits electric power in a non-contact manner;
a communication part that is formed in an annular shape about an axis, arranged to surround the power transmission coil, and transmits and receives a signal; and
a shielding member that is formed in an annular shape about the axis, arranged between the power transmission coil and the communication part in an intersecting direction intersecting with the axis, and shields magnetic force generated by the power transmission coil, 
wherein the shielding member is overlapped with the power transmission coil and both sides thereof in an axial direction along the axis direction are opened and co-planar with at least parts of the power transmission coil and the communication part when viewed from the intersecting direction, in combination with additional limitations from the rest of the claim and similar language from the other independent claim. 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 4,19 and 20, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.


Response to Arguments
4. 	Applicant's arguments considered on the remarks filed on 10/22/2021 regarding claims 1, 4, 19-20 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chiyo et al (US 2015/0279555 A1) discloses the unit has a coil on which a winding wire is wound in a helical shape. A non-magnetic conductive plate is provided along an axis of coil. A magnetic structure has a first portion which is positioned in an outer side than an outline of one side of conductive plate in an axis direction of coil, and a second portion positioned in an outer side than an outline of other side of the conductive plate. The first and second portions are positioned on a side of conductive plate that is opposite to a side which faces coil, when viewing from the axis direction of the coil, however does not discloses the particular structure arrangement and details for the claimed invention.

	Hatakeyama et al (US 2016/0164333 A1) discloses the apparatus has a position detection unit that is arranged in an installation board, and presence of a portable apparatus on the installation board is detected. A position detecting coil detects the electroconductive foreign material which exists on the installation board. A control unit makes a user drive the warning unit which emits a warning based on the detection result. The control unit drives the warning unit, if the position detection unit detects the portable apparatus after the position detecting coil detects presence of an electroconductive foreign material, however does not discloses the particular structure arrangement and details for the claimed invention.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836